Exhibit 10.1
Execution Version
BAKER HUGHES INCORPORATED
3.20% Senior Notes due 2021
REGISTRATION RIGHTS AGREEMENT
New York, New York
August 17, 2011
J.P. MORGAN SECURITIES LLC
MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED
As Representatives of the Initial
Purchasers named in the attached Schedule A
c/o J.P. Morgan Securities LLC
270 Park Avenue
New York, New York 10017
Ladies and Gentlemen:
          Baker Hughes Incorporated, a corporation organized under the laws of
the State of Delaware (the “Company”), proposes to issue and sell to the several
initial purchasers named in Schedule A hereto (the “Initial Purchasers”), upon
the terms set forth in a purchase agreement, dated August 10, 2011 (the
“Purchase Agreement”), $750,000,000 aggregate principal amount of its 3.20%
Senior Notes due 2021 (the “Notes”) relating to the initial placement of the
Notes (the “Initial Placement”). To satisfy a condition to the obligations of
the Initial Purchasers under the Purchase Agreement, the Company hereby agrees
with the Initial Purchasers for the benefit of the holders from time to time of
the Notes (including the Initial Purchasers) and the New Notes (as defined
herein) (each a “Holder” and, together, the “Holders”), as follows:
          1. Definitions. Capitalized terms used herein without definition shall
have their respective meanings set forth in the Purchase Agreement. As used in
this Registration Rights Agreement (this “Agreement”), the following capitalized
defined terms shall have the following meanings:
          “Act” shall mean the Securities Act of 1933, as amended, and the rules
and regulations of the Commission promulgated thereunder.
          “Advice” shall have the meaning set forth in the last paragraph of
Section 5 hereof.
          “Affiliate” of any specified Person shall have the same meaning as in
Rule 501(b) of Regulation D of the Act.

 



--------------------------------------------------------------------------------



 



          “Agreement” shall have the meaning set forth in Section 1 hereof.
          “Blackout Period” shall have the meaning set forth in Section 3(b)(ii)
hereof.
          “Broker-Dealer” shall mean any broker or dealer registered as such
under the Exchange Act.
          “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in New York City.
          “Closing Date” shall mean August 17, 2011, the date on which the Notes
are initially issued.
          “Commission” shall mean the Securities and Exchange Commission.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.
          “Exchange Offer Registration Period” shall mean the 180-day period
following the effective date of the Exchange Offer Registration Statement,
exclusive of any period during which any stop order shall be in effect
suspending the effectiveness of the Exchange Offer Registration Statement, or
such shorter period as will terminate when (i) all New Notes held by Exchanging
Dealers or Initial Purchasers have been sold pursuant thereto or (ii) Exchanging
Broker-Dealers are no longer required to deliver a Prospectus in connection with
market-making or other trading activities, whichever occurs first.
          “Exchange Offer Registration Statement” shall mean a registration
statement of the Company on an appropriate form under the Act with respect to
the Registered Exchange Offer, all amendments and supplements to such
registration statement, including post-effective amendments thereto, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.
          “Exchanging Dealer” shall mean any Holder (which may include any of
the Initial Purchasers) that is a Broker-Dealer and elects to exchange for New
Notes any Notes that it acquired for its own account as a result of
market-making activities or other trading activities (but not directly from the
Company or any Affiliate of the Company).
          “Free Writing Prospectus” shall mean each free writing prospectus (as
defined in Rule 405 under the Act) prepared by or on behalf of the Company (or
any of its agents or representatives) or used or referred to by the Company (or
any of its agents or representatives) in connection with the sale of the Notes
or the New Notes.
          “Holder” shall have the meaning set forth in the preamble hereto.
          “Indemnified Holder” shall have the meaning set forth in Section 7(a)
hereof.
          “Indemnified Person” shall have the meaning set forth in Section 7(d)
hereof.

2



--------------------------------------------------------------------------------



 



          “Indemnifying Person” shall have the meaning set forth in Section 7(d)
hereof.
          “Indenture” shall mean the Indenture dated as of October 28, 2008,
between the Company and The Bank of New York Mellon Trust Company, N.A., as
trustee, as supplemented and amended by the First Supplemental Indenture dated
as of the date hereof, as the same may be further supplemented and amended from
time to time in accordance with the terms thereof.
          “Initial Placement” shall have the meaning set forth in the preamble
hereto.
          “Initial Purchasers” shall have the meaning set forth in the preamble
hereto.
          “Losses” shall have the meaning set forth in Section 7(a) hereof.
          “Majority Holders” shall mean the Holders of a majority of the
aggregate principal amount of Notes or New Notes, as applicable, registered
under a Registration Statement.
          “Managing Underwriters” shall mean the investment banker or investment
bankers and manager or managers that shall administer an underwritten offering.
          “New Notes” or “Exchange Notes” shall mean the promissory notes of the
Company that are identical in all material respects to the Notes (except that
the interest rate step-up provisions and the transfer restrictions shall be
eliminated) and to be issued under the Indenture or the New Notes Indenture.
          “New Notes Indenture” shall mean an indenture between the Company and
the New Notes Trustee, identical in all material respects to the Indenture
(except that the interest rate step-up provisions and the transfer restrictions
shall be eliminated).
          “New Notes Trustee” shall mean The Bank of New York Mellon Trust
Company, N.A. or another bank or trust company serving as trustee with respect
to the New Notes under the New Notes Indenture.
          “Notes” shall have the meaning set forth in the preamble hereto.
          “Prospectus” shall mean the prospectus included in any Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Notes or the New Notes covered by such
Registration Statement, and all amendments and supplements thereto and all
material incorporated by reference therein.
          “Purchase Agreement” shall have the meaning set forth in the preamble
hereto.
          “Registration Default” shall have the meaning set forth in Section 4.

3



--------------------------------------------------------------------------------



 



          “Registered Exchange Offer” shall mean the proposed offer of the
Company to issue and deliver to the Holders of the Notes that are not prohibited
by any law or policy of the Commission from participating in such offer, in
exchange for the Notes, a like aggregate principal amount of the Exchange Notes.
          “Registration Statement” shall mean any Exchange Offer Registration
Statement or Shelf Registration Statement that covers any of the Notes or the
New Notes pursuant to the provisions of this Agreement, any amendments and
supplements to such registration statement, including post-effective amendments
(in each case including the Prospectus contained therein), all exhibits thereto
and all material incorporated by reference therein.
          “Shelf Registration” shall mean a registration effected pursuant to
Section 3 hereof.
          “Shelf Registration Period” shall have the meaning set forth in
Section 3(b)(ii) hereof.
          “Shelf Registration Statement” shall mean a “shelf” registration
statement of the Company pursuant to the provisions of Section 3 hereof which
covers some or all of the Notes or New Notes, as applicable, on an appropriate
form under Rule 415 under the Act, or any similar rule that may be adopted by
the Commission, amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated by
reference therein.
          “Special Interest” shall have the meaning set forth in Section 4
hereof.
          “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission promulgated thereunder
and any successor act, rules and regulations.
          “Trustee” shall mean the trustee with respect to the Notes and New
Notes under the Indenture.
          “Underwriter” shall mean any underwriter of Notes or New Notes in
connection with an offering thereof under a Registration Statement.
          2. Registered Exchange Offer.
          (a) Except as set forth in Section 3 below, the Company shall prepare,
at its cost, and shall file with the Commission the Exchange Offer Registration
Statement. The Company shall use its reasonable best efforts to cause the
Exchange Offer Registration Statement to become effective under the Act.
          (b) Upon the effectiveness of the Exchange Offer Registration
Statement, the Company shall promptly commence the Registered Exchange Offer.
          (c) In connection with the Registered Exchange Offer, the Company
shall:

4



--------------------------------------------------------------------------------



 



          (i) deliver to each Holder a copy of the Prospectus forming part of
the Exchange Offer Registration Statement, together with an appropriate letter
of transmittal and related documents;
          (ii) commence and use its reasonable best efforts to complete the
Registered Exchange Offer no later than August 17, 2012, and hold the Registered
Exchange Offer open for not less than 20 Business Days;
          (iii) use its reasonable best efforts to keep the Exchange Offer
Registration Statement continuously effective under the Act, supplemented and
amended as required under the Act to ensure that it is available for sales of
New Notes by Exchanging Dealers or the Initial Purchasers during the Exchange
Offer Registration Period;
          (iv) utilize the services of a depositary for the Registered Exchange
Offer, which may be the Trustee, the New Notes Trustee or an Affiliate of either
of them;
          (v) permit Holders to withdraw tendered Notes at any time prior to the
close of business, New York time, on the last Business Day on which the
Registered Exchange Offer is open; and
          (vi) comply in all material respects with all applicable laws.
          (d) As soon as practicable after the close of the Registered Exchange
Offer, the Company shall:
          (i) accept for exchange all Notes tendered and not validly withdrawn
pursuant to the Registered Exchange Offer;
          (ii) deliver to the Trustee for cancellation in accordance with
Section 5(r) all Notes so accepted for exchange; and
          (iii) cause the Trustee or New Notes Trustee, as the case may be,
promptly to authenticate and deliver to each Holder of Notes a principal amount
of New Notes equal to the principal amount of the Notes of such Holder so
accepted for exchange.
          (e) Each Holder hereby acknowledges and agrees that any Broker-Dealer
and any such Holder using the Registered Exchange Offer to participate in a
distribution of the New Notes (x) could not under Commission policy as in effect
on the date of this Agreement rely on the position of the Commission in Morgan
Stanley and Co., Inc. (pub. avail. June 5, 1991) and Exxon Capital Holdings
Corporation (pub. avail. May 13, 1988), as interpreted in the Commission’s
letter to Shearman & Sterling dated July 2, 1993 and similar no-action letters;
and (y) must comply with the registration and prospectus delivery requirements
of the Act in connection with any secondary resale transaction which must be
covered by an effective registration statement containing the selling security
holder information required by Item 507 or 508, as applicable, of Regulation S-K

5



--------------------------------------------------------------------------------



 



under the Act if the resales are of New Notes obtained by such Holder in
exchange for Notes acquired by such Holder directly from the Company or one of
its Affiliates. Accordingly, each Holder participating in the Registered
Exchange Offer shall be required to represent to the Company that, at the time
of the consummation of the Registered Exchange Offer:
          (i) any New Notes received by such Holder will be acquired in the
ordinary course of business;
          (ii) such Holder will have no arrangement or understanding with any
Person to participate in the distribution of the Notes or the New Notes within
the meaning of the Act;
          (iii) such Holder is not an Affiliate of the Company or if it is an
Affiliate, such Holder will comply with the registration and prospectus delivery
requirements of the Act to the extent applicable;
          (iv) if such Holder is not a Broker-Dealer, that it is not engaged in,
and does not intend to engage in, the distribution of the New Notes; and
          (v) if such Holder is a Broker-Dealer, that it will receive New Notes
for its own account in exchange for Notes that were acquired as a result of
market-making activities or other trading activities and that it will deliver a
prospectus in connection with any resale of such New Notes.
          3. Shelf Registration.
          (a) If (i) due to any change in law or applicable interpretations
thereof by the Commission’s staff, the Company determines that it is not
permitted to effect the Registered Exchange Offer as contemplated by Section 2
hereof; (ii) for any other reason the Registered Exchange Offer is not
consummated by August 17, 2012; (iii) the Initial Purchasers determine upon
advice of their counsel that a Shelf Registration Statement must be filed in
connection with any public offering or sale of Notes that are not eligible to be
exchanged for New Notes in the Registered Exchange Offer and that are held by
them following consummation of the Registered Exchange Offer; or (iv) any Holder
(other than the Initial Purchasers) is not eligible to participate in the
Registered Exchange Offer or does not receive freely tradeable New Notes in the
Registered Exchange Offer other than by reason of such Holder being an Affiliate
of the Company (it being understood that the requirement that a participating
Broker-Dealer deliver the Prospectus contained in the Exchange Offer
Registration Statement in connection with sales of New Notes shall not result in
such New Notes being not “freely tradeable”), and, in the case of clause
(iii) or (iv), the Company is notified in writing of such determination,
non-eligibility or failure, as the case may be, no more than 30 days after the
consummation of the Registered Exchange Offer, the Company shall effect a Shelf
Registration Statement in accordance with subsection (b) below.
          (b) If required pursuant to subsection (a) above,

6



--------------------------------------------------------------------------------



 



          (i) the Company, at its cost, shall as promptly as practicable, but in
no event later than 90 days after such obligation to file arises, file with the
Commission and use its reasonable best efforts to cause to become effective
under the Act on or prior to August 17, 2012, a Shelf Registration Statement
relating to the offer and sale of the Notes or the New Notes, as applicable, by
the Holders thereof from time to time in accordance with the methods of
distribution elected by such Holders and set forth in such Shelf Registration
Statement; provided, however, that no Holder (other than the Initial Purchasers)
shall be entitled to have the Notes or New Notes held by it covered by such
Shelf Registration Statement unless such Holder agrees in writing to be bound by
all of the provisions of this Agreement applicable to such Holder; and provided
further, that with respect to New Notes received by the Initial Purchasers in
exchange for Notes constituting any portion of an unsold allotment, the Company
may, if permitted by current interpretations by the Commission’s staff, file a
post-effective amendment to the Exchange Offer Registration Statement containing
the information required by Item 507 or 508 of Regulation S-K, as applicable, in
satisfaction of their obligations under this subsection with respect thereto,
and any such Exchange Offer Registration Statement, as so amended, shall be
referred to herein as, and governed by the provisions herein applicable to, a
Shelf Registration Statement;
          (ii) the Company shall use its reasonable best efforts to keep the
Shelf Registration Statement continuously effective, supplemented and amended as
required by the Act, in order to permit the Prospectus forming part thereof to
be usable by Holders until the earliest of (A) the time when all of the Notes or
New Notes, as applicable, covered by the Shelf Registration Statement can be
sold pursuant to Rule 144 without limitation by non-affiliates of the Company
under clause (d) of Rule 144, (B) the date on which all the Notes or New Notes,
as applicable, covered by the Shelf Registration Statement have been sold
pursuant to the Shelf Registration Statement, and (C) one year from the date the
Shelf Registration Statement is declared effective by the Commission (in any
such case, such period being called the “Shelf Registration Period”); it being
understood that the Company shall be deemed not to have used its reasonable best
efforts to keep the Shelf Registration Statement effective during the requisite
period if it voluntarily takes any action that would result in Holders of Notes
or New Notes covered thereby not being able to offer and sell such Notes or New
Notes during that period, unless (A) such action is required by applicable law
or Commission policy; or (B) such action is taken by the Company in good faith
and for valid business reasons (not including avoidance of the Company’s
obligations hereunder), including, but not limited to, the acquisition or
divestiture of assets (the period during which the Shelf Registration Statement
is not available under clause (A) or (B), the “Blackout Period”), so long as the
Company promptly thereafter complies with the requirements of Section 5(k)
hereof, if applicable; and
          (iii) the Company shall cause the Shelf Registration Statement and the
related Prospectus and any amendment or supplement thereto, as of the

7



--------------------------------------------------------------------------------



 



effective date of the Shelf Registration Statement or such amendment or
supplement, to comply in all material respects with the applicable requirements
of the Act and the rules and regulations of the Commission.
          4. Special Interest. If (a) on or prior to August 17, 2012, (x) the
Registered Exchange Offer has not been consummated and (y) a Shelf Registration
Statement is not then effective under the Securities Act, or (b) after either
the Exchange Offer Registration Statement or the Shelf Registration Statement
has been become effective, such Registration Statement thereafter ceases to be
effective or usable in connection with resales of Notes or New Notes in
accordance with and during the periods specified in this Agreement, other than a
Shelf Registration Statement during any Blackout Period to the extent such
Blackout Period does not exceed 60 days in any three-month period or 90 days in
any 12-month month period (each such event referred to in clauses (a) and (b), a
“Registration Default”), then, as liquidated damages, interest (“Special
Interest”) will accrue on the principal amount of the affected Notes and the New
Notes (in addition to the stated interest on the Notes and New Notes) from and
including the date on which any such Registration Default shall occur to but
excluding the date on which all Registration Defaults have been cured (such cure
to include, for the avoidance of doubt, consummation of the Registered Exchange
Offer or an effective Shelf Registration Statement in the case of (x) and (y) of
clause (a) even if such consummation or effectiveness occurs after August 17,
2012). Special Interest will accrue at a rate of 0.25% per annum. The Company
will pay Special Interest on the regular interest payment dates specified in the
Indenture and in the same manner as other interest. In no event will Special
Interest accrue under more than one of the foregoing clauses (a) or (b) at any
one time or exceed 0.25% per annum in any event.
     Any Special Interest that is accrued and unpaid on any Note at the time
such Note is exchanged for a New Note shall be deemed to have accrued on such
New Note.
          5. Additional Registration Procedures. In connection with any Shelf
Registration Statement and, to the extent applicable, any Exchange Offer
Registration Statement, the following provisions shall apply.
               (a) The Company shall:
               (i) furnish to the Representatives of the Initial Purchasers, if
so requested, not less than five Business Days prior to the filing thereof with
the Commission, a draft copy of any Exchange Offer Registration Statement and
any Shelf Registration Statement, and each amendment thereof and each amendment
or supplement, if any, to the Prospectus included therein (including all
documents incorporated by reference in any Shelf Registration Statement) and
shall use its reasonable best efforts to reflect in each such document
(excluding any documents incorporated by reference after such filing), when so
filed with the Commission, such comments as the Initial Purchasers reasonably
propose within such five Business Day period;
               (ii) include the information to the effect of that set forth in:

8



--------------------------------------------------------------------------------



 



          (A) Annex A and Annex B hereto in the forepart of the Prospectus
contained in the Exchange Offer Registration Statement,
          (B) Annex C hereto in the underwriting or plan of distribution section
of the Prospectus contained in the Exchange Offer Registration Statement, and
          (C) Annex D hereto in the letter of transmittal delivered pursuant to
the Registered Exchange Offer;
               (iii) if requested by the Initial Purchasers, include the
information required by Item 507 or 508 of Regulation S-K, as applicable, in the
Prospectus contained in the Exchange Offer Registration Statement, subject to
Section 5(o); and
               (iv) in the case of a Shelf Registration Statement, include the
names of the Holders that propose to sell Notes or New Notes, as applicable,
pursuant to the Shelf Registration Statement as selling Note holders, subject to
Section 5(o).
               (b) The Company shall ensure that:
               (i) any Registration Statement and any amendment thereto and any
Prospectus forming part thereof and any amendment or supplement thereto complies
in all material respects with the Act and the rules and regulations thereunder;
and
               (ii) any Registration Statement and any amendment thereto does
not, when it becomes effective (within the meaning of Rule 430B under the Act),
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.
               (c) The Company shall advise the Initial Purchasers in connection
with a Shelf Registration Statement and the Holders of Notes or New Notes
covered by any Shelf Registration Statement and any Exchanging Dealer under any
Exchange Offer Registration Statement that has provided in writing to the
Company a telephone or facsimile number and address for notices, and, if
requested by the Initial Purchasers or any such Holder or Exchanging Dealer, the
Company shall confirm such advice in writing (which notice pursuant to clauses
(ii)-(v) hereof shall be accompanied by an instruction to suspend the use of the
Prospectus until the Company shall have remedied the basis for such suspension):
               (i) when a Registration Statement and any amendment thereto has
been filed with the Commission and when the Registration Statement or any
post-effective amendment thereto has become effective;

9



--------------------------------------------------------------------------------



 



               (ii) of any request by the Commission for any amendment or
supplement to the Registration Statement or the Prospectus or for additional
information;
               (iii) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any proceedings for that purpose;
               (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Notes or New Notes
included therein for sale in any jurisdiction or the initiation of any
proceeding for such purpose; and
               (v) of the happening of any event that requires any change in the
Registration Statement or the Prospectus so that, as of such date, the
statements therein are not misleading and do not omit to state a material fact
required to be stated therein (in the case of the Registration Statement) or
necessary to make the statements therein (in the case of the Prospectus, in the
light of the circumstances under which they were made) not misleading.
               (d) The Company shall use its reasonable best efforts to obtain
the withdrawal of any order suspending the effectiveness of any Registration
Statement or the qualification of the Notes or New Notes therein for sale in any
jurisdiction as soon as practicable.
               (e) The Company shall furnish to each Holder of Notes or New
Notes covered by any Shelf Registration Statement, without charge, if the Holder
so requests, at least one copy of such Shelf Registration Statement, any
post-effective amendment thereto, all material incorporated therein by reference
and all exhibits thereto (including exhibits incorporated by reference therein).
               (f) The Company shall, during the Shelf Registration Period,
deliver to each Holder of Notes or New Notes covered by any Shelf Registration
Statement, without charge, as many copies of the Prospectus (including each
preliminary Prospectus) included in such Shelf Registration Statement and any
amendment or supplement thereto as such Holder may reasonably request. The
Company consents to the use of the Prospectus or any amendment or supplement
thereto by each of the selling Holders of Notes or New Notes in connection with
the offering and sale of the Notes or New Notes covered by the Prospectus, or
any amendment or supplement thereto, included in the Shelf Registration
Statement, subject to the last paragraph of Section 5.
               (g) The Company shall furnish to each Exchanging Dealer and to
each of the Initial Purchasers that so requests, without charge, at least one
copy of the Exchange Offer Registration Statement and any post-effective
amendment thereto, excluding all material incorporated by reference therein and
all exhibits thereto.
               (h) The Company shall promptly deliver to the Initial Purchasers,
each Exchanging Dealer and each other Person required to deliver a Prospectus
during the

10



--------------------------------------------------------------------------------



 



Exchange Offer Registration Period, without charge, as many copies of the
Prospectus included in such Exchange Offer Registration Statement and any
amendment or supplement thereto as any such Person may reasonably request
(excluding documents incorporated by reference). The Company consents to the use
of the Prospectus or any amendment or supplement thereto by the Initial
Purchasers, any Exchanging Dealer and any such other Person that may be required
to deliver a Prospectus following the Registered Exchange Offer in connection
with the offering and sale of the New Notes covered by the Prospectus, or any
amendment or supplement thereto, included in the Exchange Offer Registration
Statement, subject to the last paragraph of Section 5.
               (i) Prior to the Registered Exchange Offer or any other offering
of Notes or New Notes pursuant to any Registration Statement, the Company shall
arrange, if necessary, for the qualification of the Notes or the New Notes for
sale under the laws of such jurisdictions as any Holder shall reasonably request
and will maintain such qualification in effect so long as required; provided
that in no event shall the Company be obligated to qualify to do business in any
jurisdiction where it is not then so qualified or to take any action that would
subject it to service of process in suits or taxation, other than as required in
connection with the Registered Exchange Offer, in any such jurisdiction where it
is not then so subject.
               (j) The Company shall cooperate with the Holders of Notes and New
Notes to facilitate the timely preparation and delivery of certificates
representing New Notes or Notes to be issued or sold pursuant to any
Registration Statement free of any restrictive legends and in such authorized
denominations and registered in such names as Holders may request, to the extent
permitted by the Indenture or New Notes Indenture, as applicable, or otherwise
in the name of Cede & Co., as nominee for the Depositary (as defined in the
Purchase Agreement) or such other nominee.
               (k) Upon the occurrence of any event contemplated by subsections
(c)(ii) through (v) above, the Company shall promptly (subject to permitted
Blackout Periods in the case of any Shelf Registration Statement) prepare a
post-effective amendment to the applicable Registration Statement or an
amendment or supplement to the related Prospectus or file any other required
document so that, as thereafter delivered to the Initial Purchasers or
Exchanging Dealers, the Prospectus will not include an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. In such circumstances, the period of effectiveness of the
Exchange Offer Registration Statement provided for in Section 2 and the Shelf
Registration Statement provided for in Section 3(b) shall each be extended by
the number of days from and including the date of the giving of a notice of
suspension pursuant to Section 5(c) to and including the date when the Initial
Purchasers, the Holders of the Notes or New Notes and any known Exchanging
Dealer shall have received the Advice or such amended or supplemented Prospectus
pursuant to this Section.
               (l) Not later than the effective date of any Registration
Statement, the Company shall provide a CUSIP number for the New Notes.

11



--------------------------------------------------------------------------------



 



               (m) The Company shall comply in all material respects with all
applicable rules and regulations of the Commission and shall make generally
available to the Holders of Notes or New Notes as soon as practicable after the
effective date of the applicable Registration Statement an earnings statement
satisfying the provisions of Section 11(a) of the Act.
               (n) The Company shall cause the Indenture or the New Notes
Indenture, as the case may be, to be qualified under the Trust Indenture Act in
a timely manner.
               (o) The Company may require each Holder of Notes or New Notes to
be sold pursuant to any Shelf Registration Statement to furnish to the Company
such information regarding the Holder and the distribution of such Notes as the
Company may from time to time reasonably require for inclusion in such
Registration Statement. The Company may exclude from such Shelf Registration
Statement the Notes or New Notes of any Holder that fails to furnish such
information within a reasonable time after receiving such request.
               (p) In the case of any Shelf Registration Statement, the Company
shall enter into such customary agreements and take all other appropriate
actions reasonably requested (including if requested an underwriting agreement
in customary form) in order to expedite or facilitate the registration or the
disposition of the Notes or New Notes, and in connection therewith, if an
underwriting agreement is entered into, use its reasonable best efforts to cause
the same to contain indemnification provisions and procedures no less favorable
than those set forth in Section 7 with respect to the selling Holders (or such
other provisions and procedures acceptable to a majority in aggregate principal
amount of Notes or New Notes, as applicable, held by Holders selling securities
pursuant to such offering and the Managing Underwriters, if any).
               (q) In the case of any Shelf Registration Statement, the Company
shall use its reasonable best efforts to, if requested by a selling Holder or
the Managing Underwriters, if any:
               (i) make reasonably available for inspection by the Holders of
Notes or New Notes to be registered thereunder, any Underwriter participating in
any disposition pursuant to such Registration Statement, and any attorney,
accountant or other agent retained by the Holders or any such Underwriter all
relevant financial and other records, pertinent corporate documents and
properties of the Company and its subsidiaries; provided, however, that any
information that is designated in writing by the Company, in good faith, as
confidential at the time such information is made available for inspection shall
be kept confidential by the Holders or any such Underwriter, attorney,
accountant or agent, unless such disclosure is made in connection with a court
proceeding or required by law, or such information becomes available to the
public generally or through a third party without an accompanying obligation of
confidentiality;
               (ii) cause the Company’s officers, directors and employees to
supply all relevant information reasonably requested by the Holders or any such

12



--------------------------------------------------------------------------------



 



Underwriter, attorney, accountant or agent in connection with any such
Registration Statement as is customary for similar due diligence examinations;
provided, however, that any information that is designated in writing by the
Company, in good faith, as confidential at the time of delivery of such
information shall be kept confidential by the Holders or any such Underwriter,
attorney, accountant or agent, unless such disclosure is made in connection with
a court proceeding or required by law, or such information becomes available to
the public generally or through a third party without an accompanying obligation
of confidentiality;
               (iii) make such representations and warranties to the Holders of
Notes or New Notes registered thereunder and the Underwriters, if any, in form,
substance and scope as are customarily made by issuers to Underwriters in
primary underwritten offerings;
               (iv) obtain opinions of counsel to the Company and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the Managing Underwriters, if any) addressed to each
selling Holder and the Underwriters, if any, covering such matters as are
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such Holders and Underwriters;
               (v) obtain “cold comfort” letters and updates thereof from the
independent certified public accountants of the Company (and, if necessary, any
other independent certified public accountants of any subsidiary of the Company
or of any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Shelf Registration
Statement), addressed to each selling Holder of Notes or New Notes registered
thereunder and the Underwriters, if any, in customary form and covering matters
of the type customarily covered in “cold comfort” letters in connection with
primary underwritten offerings, provided that to be an addressee of the comfort
letter, if requested by the applicable accountant, each Underwriter and selling
Holder may be required to confirm that it is in the category of person to whom a
comfort letter may be delivered in accordance with applicable accounting
literature; and
               (vi) deliver such documents and certificates as may be reasonably
requested by the Majority Holders and the Managing Underwriters, if any,
including those to evidence compliance with Section 5(k) and with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company .
The actions set forth in clauses (iii), (iv), (v) and (vi) of this clause
(q) shall be performed at (A) the effectiveness of such Shelf Registration
Statement and each post-effective amendment thereto or, if later, at the time of
any “take-down” under such Shelf Registration Statement, to the extent
reasonably requested by a selling Holder or the Managing Underwriters, if any;
and (B)

13



--------------------------------------------------------------------------------



 



each closing under any underwriting or similar agreement as and to the extent
required thereunder.
               (r) If a Registered Exchange Offer is to be consummated, upon
delivery of the Notes by Holders to the Company (or to such other Person as
directed by the Company) in exchange for the New Notes, the Company shall mark,
or caused to be marked, on the Notes so exchanged that such Notes are being
canceled in exchange for the New Notes. In no event shall the Notes be marked as
paid or otherwise satisfied.
               (s) If any Broker-Dealer shall underwrite any Notes or New Notes
or participate as a member of an underwriting syndicate or selling group or
“assist in the distribution” (within the meaning of the Rules of Fair Practice
and the By-Laws of the Financial Industry Regulatory Authority, Inc.) thereof,
whether as a Holder of such Notes or New Notes or as an Underwriter, a placement
or sales agent or a broker or dealer in respect thereof, or otherwise, will
assist such Broker-Dealer in complying with the requirements of such Rules and
By-Laws, including, without limitation, by:
               (i) if such Rules or By-Laws shall so require, engaging a
“qualified independent underwriter” (as defined in such Rules) to participate in
the preparation of the Registration Statement, to exercise usual standards of
due diligence with respect thereto and, if any portion of the offering
contemplated by such Registration Statement is an underwritten offering or is
made through a placement or sales agent, to recommend the yield of such Notes or
New Notes;
               (ii) indemnifying any such qualified independent underwriter to
the extent of the indemnification of Underwriters provided in Section 7 hereof;
and
               (iii) providing such information to such Broker-Dealer as may be
required in order for such Broker-Dealer to comply with the requirements of such
Rules.
               (t) The Company shall use its reasonable best efforts to take all
other steps necessary to effect the registration of the Notes or the New Notes,
as the case may be, covered by a Registration Statement.
          Each Holder agrees by acquisition of a Note that, upon receipt of any
notice from the Company of the existence of any fact of the kind described in
Section 5(c)(ii)-(v) or any Blackout Period, such Holder will forthwith
discontinue disposition of Notes or New Notes pursuant to the applicable
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 5 hereof, or until it
is advised in writing (the “Advice”) by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Company in writing, each Holder will deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Notes or New Notes that was
current at the time of receipt of such notice.

14



--------------------------------------------------------------------------------



 



          6. Registration Expenses. The Company shall bear all expenses incurred
in connection with the performance of its obligations under Sections 2, 3 and 5
hereof and, in the event of any Shelf Registration Statement, will reimburse the
Holders for the reasonable fees and disbursements of one firm or counsel
designated by the Majority Holders to act as counsel for the Holders in
connection therewith, but excluding fees and expenses of counsel to the Initial
Purchasers or the Holders, all agency fees and commissions, underwriting
discounts and commissions and transfer taxes attributable to the sale or
disposition of Notes or New Notes by a Holder.
          7. Indemnification and Contribution.
          (a) The Company agrees to indemnify and hold harmless (i) the Initial
Purchasers, (ii) each Holder of Notes or New Notes, as the case may be, covered
by any Registration Statement (including with respect to any Prospectus delivery
as contemplated in Section 5(h) hereof, each Exchanging Dealer, but subject in
all cases to the first sentence of the last paragraph of Section 5), (iii) each
Person, if any, who controls (within the meaning of either Section 15 of the Act
or Section 20 of the Exchange Act) any of the foregoing (any of the Persons
referred to in this clause (iii) being hereinafter referred to as a “controlling
person”), and (iv) the respective officers, directors, partners, employees,
representatives and agents of the Initial Purchasers or the Holders (including
predecessor Holders) (any person referred to in clause (i), (ii), (iii) or
(iv) may hereinafter be referred to as an “Indemnified Holder”), from and
against any and all losses, claims, damages and liabilities, including, without
limitation, reasonable legal fees and other expenses incurred in connection with
any suit, action or proceeding or any claim asserted (collectively “Losses”),
caused by any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement, preliminary Prospectus, Prospectus,
Free Writing Prospectus or any “issuer information” (as defined in Rule 433 of
the Act) filed or required to be filed pursuant to Rule 433(d) under the Act, or
any amendment or supplement thereto, or caused by any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as such
Losses are caused by any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with information
relating to any Indemnified Holder furnished to the Company in writing by such
Indemnified Holder expressly for use therein.
          (b) Each Holder agrees, severally and not jointly, to indemnify and
hold harmless the Company, each controlling person and each of the Company’s
officers and directors to the same extent as the foregoing indemnity from the
Company to each Holder, but only with reference to such Losses that are caused
by any untrue statement or omission or alleged untrue statement or omission made
in reliance upon and in conformity with information relating to a Holder
furnished to the Company in writing by such Holder expressly for use in any
Registration Statement, preliminary Prospectus, Prospectus, Free Writing
Prospectus or any “issuer information” (as defined in Rule 433 of the Act) filed
or required to be filed pursuant to Rule 433(d) under the Act, or any amendment
or supplement thereto. This indemnity agreement will be in addition to any
liability which any such Holder may otherwise have.

15



--------------------------------------------------------------------------------



 



          (c) Each of the Initial Purchasers, severally and not jointly, agrees
to indemnify and hold harmless the Company, each controlling person and each of
the Company’s officers and directors to the same extent as the foregoing
indemnity from the Company to the Initial Purchasers, but only with reference to
such Losses that are caused by any untrue statement or omission or alleged
untrue statement or omission made in reliance upon and in conformity with
information relating to the Initial Purchasers furnished to the Company in
writing by the Initial Purchasers expressly for use in any Registration
Statement, preliminary Prospectus, Prospectus, Free Writing Prospectus or any
“issuer information” (as defined in Rule 433 of the Act) filed or required to be
filed pursuant to Rule 433(d) under the Act, or any amendment or supplement
thereto. This indemnity agreement will be in addition to any liability which the
Initial Purchasers may otherwise have.
          (d) If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnity may be sought pursuant to either of the
three preceding paragraphs, such Person (the “Indemnified Person”) shall
promptly notify the Person or Persons against whom such indemnity may be sought
(each an “Indemnifying Person”) in writing, and such Indemnifying Person, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
entitled to indemnification pursuant to this Section 7 that the Indemnifying
Person may designate in such proceeding and shall pay the fees and expenses of
such counsel related to such proceeding. In any such proceeding, the
Indemnifying Person shall be able to participate in such proceeding and, to the
extent that it so elects, jointly with any other similarly situated Indemnifying
Person, to assume the defense thereof, subject to the right of the Indemnified
Person to be separately represented and to direct its own defense if the named
parties to any such proceeding include both the Indemnified Person and the
Indemnifying Person and the Indemnified Person has been advised by counsel that
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. In any such proceeding,
any Indemnified Person shall have the right to retain its own counsel, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Person unless (i) such Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary or (ii) the named parties in any such proceeding
(including any impleaded parties) include an Indemnifying Person and an
Indemnified Person and the Indemnified Person shall have reasonably concluded
that representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them. It is understood
that an Indemnifying Person shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all Indemnified Persons, and that all such reasonable fees and expenses shall be
reimbursed as they are incurred. Any such separate firm for the Indemnified
Holders shall be designated in writing by the Holders of the majority in
aggregate principal amount of Notes and New Notes offered in the Prospectus to
which the claim relates, and any such separate firm for the Company, its
directors, officers and such control Persons of the Company shall be designated
in writing by the Company. The Indemnifying Person shall not be liable for any
settlement of any proceeding effected without its

16



--------------------------------------------------------------------------------



 



written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, such Indemnifying Person agrees to indemnify any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. No Indemnifying Person shall, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such proceeding.
          (e) If the indemnification provided for in the first, second and third
paragraphs of this Section 7 is unavailable to an Indemnified Person or
insufficient in respect of any Losses referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such Losses (i) in such proportion as is
appropriate to reflect the relative benefits received by the Indemnifying Person
on the one hand and the Indemnified Person on the other hand pursuant to the
Purchase Agreement or from the offering of the Notes or New Notes pursuant to
any Registration Statement that resulted in such Losses or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Indemnifying
Person on the one hand and the Indemnified Person on the other in connection
with the statements or omissions that resulted in such Losses, as well as any
other relevant equitable considerations. The relative benefits received by the
Company on the one hand and any Indemnified Holder on the other shall be deemed
to be in the same proportion as the total net proceeds from the Initial
Placement received by the Company bear to the total net proceeds received by
such Indemnified Holder from sales of Notes or New Notes giving rise to such
obligations. The relative fault of the parties shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or such Indemnified Holder and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. Each director, officer,
employee and agent of an Initial Purchaser or a Holder and each person, if any,
who controls an Initial Purchaser or a Holder within the meaning of the
Securities Act and the Exchange Act shall have the same rights to contribution
as such Indemnified Holder, and each director of the Company, each officer of
the Company, and each person, if any, who controls the Company within the
meaning of the Securities Act and the Exchange Act shall have the same rights to
contribution as the Company.
          (f) Each of the Company and the Initial Purchasers agrees that it
would not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in the immediately
preceding paragraph. The amount paid or payable by an Indemnified Person as a
result of the Losses referred to in the immediately preceding paragraph shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such Indemnified

17



--------------------------------------------------------------------------------



 



Person in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 7, in no event shall any Holder
of any Notes or New Notes be required to contribute any amount in excess of the
amount by which the net proceeds received by such Holder from the sale of the
Note pursuant to a Registration Statement or New Note exceeds the amount of
damages which such Holder would have otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
          (g) The remedies provided for in this Section 7 are not exclusive and
shall not limit any rights or remedies that may otherwise be available to any
indemnified party at law or in equity.
          (h) The indemnity and contribution agreements contained in this
Section 7 shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Holder or any Person controlling any Holder or by or on behalf of
the Company, its officers or directors or any other Person controlling the
Company and (iii) acceptance of and payment for any of the Notes or New Notes.
          8. Underwritten Registrations.
          (a) If any of the Notes or New Notes, as the case may be, covered by
any Shelf Registration Statement is to be sold in an underwritten offering, the
Managing Underwriters shall be selected by the Majority Holders and shall be
reasonably satisfactory to the Company.
          (b) No Person may participate in any underwritten offering pursuant to
any Shelf Registration Statement, unless such Person (i) agrees to sell such
Person’s Notes or New Notes, as the case may be, on the basis reasonably
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements; and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.
          9. No Inconsistent Agreements. The Company has not, as of the date
hereof, entered into, nor shall it, on or after the date hereof, enter into, any
agreement with respect to its Notes that is inconsistent with the rights granted
to the Holders herein or otherwise conflicts with the provisions hereof.
          10. Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, qualified,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the Company has obtained the consent
of the Majority Holders (or, after the consummation of any Registered Exchange
Offer in accordance with Section 2 hereof, of New Notes); provided, however,
that, with respect to any matter that directly or indirectly affects the rights
of the Initial

18



--------------------------------------------------------------------------------



 



Purchasers hereunder, the Company shall obtain the written consent of the
Representatives of the Initial Purchasers. Notwithstanding the foregoing (except
the foregoing proviso), a waiver or consent to departure from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders whose Notes or New Notes, as the case may be, are being sold pursuant to
a Registration Statement and that does not directly or indirectly affect the
rights of other Holders may be given by the Majority Holders, determined on the
basis of Notes or New Notes, as the case may be, being sold rather than
registered under such Registration Statement.
          11. Notices. All notices and other communications (including without
limitation any notices or other communications to a Holder) provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, next-day air courier or facsimile:
     (1) if to a Holder, at the most current address of such Holder set forth on
the records of the registrar under the Indenture;
     (2) if to the Initial Purchasers:
J.P. Morgan Securities LLC
Merrill Lynch, Pierce, Fenner & Smith Incorporated
As Representatives of the Initial Purchasers named on Schedule A
attached to the Registration Rights Agreement
c/o J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179
Attention: High Grade Syndicate Desk
Facsimile No.: (212) 834-6081
          with copies (which shall not constitute notice) to:
Vinson & Elkins L.L.P.
First City Tower
1001 Fannin Street, Suite 2500
Houston, Texas 77002-6760
Attention: Stephen M. Gill
Facsimile No.: (713) 615-5956; and
          (3) if to the Company, at the addresses as follows:
Baker Hughes Incorporated
2929 Allen Parkway, Suite 2100
Houston, Texas 77019
Attention: William D. Marsh
Facsimile No.: (713) 439-8472
          with copies (which shall not constitute notice) to:

19



--------------------------------------------------------------------------------



 



Baker Hughes Incorporated
2929 Allen Parkway, Suite 2100
Houston, Texas 77019
Attention: Will Marsh
Facsimile No.: (713) 439-8472
Akin Gump Strauss Hauer & Feld LLP
1111 Louisiana, 44th Floor
Houston, Texas 77002
Attention: Christine B. LaFollette
Facsimile No.: (713) 236-0822
          All such notices and communications shall be deemed to have been duly
given: when delivered by hand, if personally delivered; five Business Days after
being deposited in the U.S. mail, postage prepaid, if mailed; one Business Day
after being timely delivered to a next-day air courier; and when the addressor
receives facsimile confirmation, if sent by facsimile.
          The Initial Purchasers or the Company by notice to the other parties
may designate additional or different addresses for subsequent notices or
communications.
          12. Successors. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without the need for an express assignment or any consent by the Company
thereto, subsequent Holders of Notes or New Notes. The Company hereby agrees to
extend the benefits of this Agreement to any Holder of Notes and the New Notes,
and any such Holder may specifically enforce the provisions of this Agreement as
if an original party hereto so long as such Holder complies with its obligations
hereunder.
          13. Counterparts. This Agreement may be executed (including by
facsimile) in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
          14. Headings. The headings used herein are for convenience only and
shall not affect the construction hereof.
          15. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS
MADE AND PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK.
          16. Severability. If any one of more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

20



--------------------------------------------------------------------------------



 



          17. No Fiduciary Duty. The Company hereby acknowledges that (a) the
Initial Purchasers are acting as principal and not as an agent or fiduciary of
the Company and (b) the Company’s engagement of the Initial Purchasers in
connection with the offering and the process leading up to the offering pursuant
to the Purchase Agreement is as independent contractors and not in any other
capacity. Furthermore, the Company agrees that it is solely responsible for
making its own judgments in connection with the Initial Placement, the
Registered Exchange Offer or a Shelf Registration (irrespective of whether any
of the Initial Purchasers has advised or is currently advising the Company on
related or other matters). The Company agrees that it will not claim that the
Initial Purchasers have rendered advisory services of any nature or respect, or
owe an agency, fiduciary or similar duty to the Company, in connection with such
transaction or the process leading thereto.
[Remainder Of This Page Is Intentionally Left Blank]

21



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
Agreement and your acceptance shall represent a binding agreement among the
Company and you.

            Very truly yours,

BAKER HUGHES INCORPORATED
      By:   /s/ Peter A. Ragauss         Name:   Peter A. Ragauss       
Title:   Senior Vice President and
Chief Financial Officer     

          The foregoing Agreement is hereby
confirmed and accepted as of the
date first above written

J.P. MORGAN SECURITIES LLC
MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED

Acting as Representative of the
Several Initial Purchasers named in
the attached Schedule A.
      By:   J.P. Morgan Securities LLC             By:   /s/ Maria Sramek      
  Name:   Maria Sramek       Title:   Executive Director        By:   Merrill
Lynch, Pierce, Fenner & Smith Incorporated             By:   /s/ Joseph A.
Crowley         Name:   Joseph A. Crowley        Title:   Director     

Signature Page to Registration Rights Agreement





--------------------------------------------------------------------------------



 



         

SCHEDULE A
Initial Purchasers
J.P. Morgan Securities LLC
Merrill Lynch, Pierce, Fenner & Smith Incorporated
HSBC Securities (USA) Inc.
Wells Fargo Securities, LLC
Barclays Capital Inc.
Citigroup Global Markets
Goldman, Sachs & Co.
Mitsubishi UFJ Securities (USA), Inc.
RBS Securities Inc.
UBS Securities LLC
Banco Bilbao Vizcaya Argentaria, S.A.
Commerz Markets LLC
Credit Agricole Securities (USA) Inc.
Deutsche Bank Securities Inc.
DnB NOR Markets, Inc.
RBC Capital Markets, LLC
Standard Chartered Bank
UniCredit Capital Markets LLC
U.S. Bancorp Investments, Inc.

 



--------------------------------------------------------------------------------



 



ANNEX A
          Each broker or dealer that receives new notes for its own account in
exchange for old notes that were acquired as a result of market-making or other
trading activities must acknowledge that it will comply with the registration
and prospectus delivery requirements of the Act in connection with any offer,
resale, or other transfer of the new notes issued in the exchange offer,
including information with respect to any selling holder required by the Act in
connection with any resale of the new notes.
          Furthermore, any broker-dealer that acquired any of its old notes
directly from us:

  •   may not rely on the applicable interpretation of the staff of the
Commission’s position contained in Exxon Capital Holdings Corporation (pub.
avail. May 13, 1988), Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991),
as interpreted in the Commission’s letter to Shearman & Sterling dated July 2,
1993 and similar no-action letters; and     •   must also be named as a selling
noteholder in connection with the registration and prospectus delivery
requirements of the Act relating to any resale transaction. See “Plan of
Distribution” and “The Exchange Offer —Purpose and Effect of Exchange Offer
Registration Rights.”

 



--------------------------------------------------------------------------------



 



ANNEX B
          Each broker-dealer that receives new notes for its own account in
exchange for old notes, where such old notes were acquired by such broker-dealer
as a result of market-making activities or other trading activities, must
acknowledge that it will comply with the registration and prospectus delivery
requirements of the Act in connection with any offer, resale or other transfer
of such new notes, including information with respect to any selling holder
required by the Act in connection with the resale of the new notes. We have
agreed that for a period of 180 days after the effective date of the
registration statement of which this prospectus is a part (or for such shorter
period during which broker-dealers are required by law to deliver such
prospectus), we will make this prospectus available to any broker-dealer for use
in connection with any such resale. See “Plan of Distribution.”

 



--------------------------------------------------------------------------------



 



ANNEX C
PLAN OF DISTRIBUTION
          Each broker-dealer that receives New Notes for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such New Notes. This prospectus, as
it may be amended or supplemented from time to time, may be used by a
broker-dealer in connection with resales of New Notes received in exchange for
Notes where such Notes were acquired as a result of market-making activities or
other trading activities. We have agreed that, starting on the effective date of
the registration statement of which this prospectus is a part and ending on the
close of business 180-days after such date or such shorter period as will
terminate when all New Notes held by Exchanging Dealers or Initial Purchasers
have been sold pursuant hereto (or for such shorter period during which
broker-dealers are required by law to deliver such prospectus), we will make
this prospectus, as amended or supplemented, available to any broker-dealer for
use in connection with any such resale. In addition, until             , 20
    , all dealers effecting transactions in the New Notes may be required to
deliver a prospectus.
          We will not receive any proceeds from any sale of New Notes by
brokers-dealers. New Notes received by broker-dealers for their own account
pursuant to the Exchange Offer may be sold from time to time in one or more
transactions in the over-the-counter market, in negotiated transactions, through
the writing of options on the New Notes or a combination of such methods of
resale, at market prices prevailing at the time of resale, at prices related to
such prevailing market prices or negotiated prices. Any such resale may be made
directly to purchasers or to or through brokers or dealers who may receive
compensation in the form of commissions or concessions from any such
broker-dealer or the purchasers of any such New Notes. Any broker-dealer that
resells New Notes that were received by it for its own account pursuant to the
Exchange Offer and any broker or dealer that participates in a distribution of
such New Notes may be deemed to be an “underwriter” within the meaning of the
Act and any profit of any such resale of New Notes and any commissions or
concessions received by any such Persons may be deemed to be underwriting
compensation under the Act. The Letter of Transmittal states that by
acknowledging that it will deliver and by delivering a prospectus, a
broker-dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Act.
          Furthermore, any broker-dealer that acquired any of the old notes
directly from us:

  •   may not rely on the applicable interpretation of the staff of the SEC’s
position contained in Exxon Capital Holdings Corporation (pub. avail. May 13,
1988), Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991), ), as
interpreted in the Commission’s letter to Shearman & Sterling dated July 2, 1993
and similar no-action letters; and     •   must also be named as a selling
noteholder in connection with the registration and prospectus delivery
requirements of the Act relating to any resale transaction.

 



--------------------------------------------------------------------------------



 



          For a period of 180-days after the effective date of the registration
statement of which this prospectus is a part or such shorter period as will
terminate when all New Notes held by Exchanging Dealers or Initial Purchasers
have been sold pursuant hereto (or for such shorter period during which
broker-dealers are required by law to deliver such prospectus), we will promptly
send additional copies of this prospectus and any amendment or supplement to
this prospectus to any broker-dealer that requests such documents in the Letter
of Transmittal. We have agreed to pay all expenses incident to the Exchange
Offer (including the expenses of one counsel for the holder of the Notes) other
than commissions or concessions of any brokers or dealers and will indemnify the
holders of the Notes (including any broker-dealers) against certain liabilities,
including liabilities under the Act.
          [If applicable, add information required by Regulation S-K Items 507
or 508.]

 



--------------------------------------------------------------------------------



 



ANNEX D
o CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10
ADDITIONAL COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS
OR SUPPLEMENTS THERETO.

         
 
  Name:    
 
  Address:    
 
       

If the undersigned is not a broker-dealer, the undersigned represents that it
acquired the New Notes in the ordinary course of its business, it is not engaged
in, and does not intend to engage in, a distribution of New Notes and it has no
arrangements or understandings with any Person to participate in a distribution
of the New Notes. If the undersigned is a broker-dealer that will receive New
Notes for its own account in exchange for Notes, it represents that the Notes to
be exchanged for New Notes were acquired by it as a result of market-making
activities or other trading activities and acknowledges that it will deliver a
prospectus in connection with any resale of such New Notes; however, by so
acknowledging and by delivering a prospectus, the undersigned will not be deemed
to admit that it is an “underwriter” within the meaning of the Act.

 